Citation Nr: 1017009	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD) with major 
depression in excess of 10 percent prior to May 20, 2009, and 
in excess of 30 percent since May 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1984, 
and from September 1987 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case is currently under the 
jurisdiction of the Houston, Texas, RO.


FINDINGS OF FACT

1.  Prior to May 18, 2005, the Veteran's PTSD with major 
depression was not manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From May 18, 2005, the Veteran's PTSD with major 
depression has been manifested by occupational and social 
impairment due to anxiety, irritability, depressed mood, and 
sleep disturbance, without significant impairment of speech, 
thought processes, memory, or judgment.


CONCLUSIONS OF LAW

1.  From October 1, 2003, to May 17, 2005, the Veteran's PTSD 
with major depression did not meet the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a 30 percent rating for PTSD with major 
depression are met from May 18, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2009).

3.  From May 18, 2005, the Veteran's PTSD with major 
depression has not met the criteria for a disability rating 
higher than 30 percent.  38 U.S.C.A. §§ 1155,5107; 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim for 
service connection was awarded with an effective date of 
October 1, 2003, the first day of the first month following 
his separation from service, and an initial disability rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate higher ratings 
in his argument included on his Substantive Appeal.  Although 
he was not provided pre- adjudicatory notice that he would be 
assigned effective dates in accordance with the facts found 
as required by Dingess, he was assigned the earliest date 
permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
examinations, and afforded the appellant an opportunity to 
present testimony before the Board, although he declined to 
do so.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Rating for PTSD

Service connection for PTSD with major depression was granted 
in a February 2004 rating decision; an initial noncompensable 
rating was assigned from October 2003.  The Veteran disagreed 
with the initial rating.  A January 2006 rating decision 
increased the initial rating to 10 percent, also from October 
2003.  A January 2010 rating decision granted a 30 percent 
rating from May 20, 2009.


Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  In instances in which 
the Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The Veteran's PTSD with major depression is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, 
a 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Evidence

A VA examination was conducted in July 2003.  The Veteran 
noted that since he had been in therapy his symptoms of PTSD 
had lessened and remained to a minimal degree only.  His 
symptoms of depression were likewise minimal.  The Veteran 
reported that he had a job and he was able to socialize with 
family and friends.  On examination, he was well groomed and 
appropriately dressed.  Speech was of normal rate, tone, and 
volume.  There was no evidence of paranoia.  The Veteran 
communicated well with no impairment of thought process.  He 
was normally oriented to person, place, time, and situation.  
His mood was good and his affect euthymic.  Memory was good.  
He exhibited fair judgment and concentration.  The Veteran 
denied hallucinations as well as suicidal or homicidal 
ideation.  The diagnoses were PTSD and major depression, 
recurrent, in partial remission without psychotic features.  
The current GAF score was 85.

A private treatment record dated May 18, 2005, noted the 
Veteran reported six panic attacks in the last month.  

A January 2006 VA treatment record noted the Veteran 
complained of poor sleep and poor concentration.  He reported 
his last panic attack was in December and that he had 
experienced fewer with Lexapro.  He denied suicidal ideation 
and hallucinations.  The Veteran was alert and oriented.  He 
was dressed appropriately and was cooperative and pleasant.  
His mood was depressed.  Speech was normal and thought 
process goal-directed and logical.  Concentration and memory 
were good, as were judgment and insight.  The GAF score was 
65.

A March 2006 treatment record noted the Veteran was 
interested in finding a job with better pay or finding a way 
to increase his training experiences.  He had increased his 
cigarette and alcohol consumption in response to stress from 
financial concerns.  His GAF was noted as 55.

In July 2006, the Veteran reported that he had received a job 
offer in Illinois to be a police officer.  While he was 
thrilled with this news, the Veteran was also described as 
irritable due to problems with his son, his need to move, and 
financial problems.  His memory was intact and the Veteran 
was not suicidal.  The GAF score was 65.

A May 2008 treatment record noted the Veteran's mood as 
euthymic.  His affect was appropriate to content of speech.  
Concentration was intact and memory was good.  GAF was 80.

In January 2009, the Veteran's mood was noted as euthymic.  
His affect was consistently appropriate.  He was fully 
oriented.  His concentration and memory were good.  His 
thinking was coherent and logical and his judgment was good.  
GAF was listed as 80.

In April 2009, the Veteran was noted to be working regularly 
as a police officer.  He denied acute problems with 
confusion, severe mood swings, or uncontrolled anxiety or 
insomnia.  He was somewhat stressed at times by his home 
life, but he felt that he was coping adequately.  His mood 
was euthymic and affect was appropriate.  Memory was intact.  
His PTSD and major depression were described as moderate and 
stable.  The GAF was 80.

VA examination on May 20, 2009, noted the Veteran believed 
his PTSD symptoms had increased somewhat.  He continued to 
work as a police officer.  He reported increased problems 
with sleep, and irritability and anger problems.  The Veteran 
reported decreased interest in activities.  He had not 
experienced any panic attacks since beginning his medication.  
On examination, the Veteran was fully oriented.  His 
appearance was casual and hygiene was appropriate.  Mood was 
sad and affect blunted.  Speech was normal and concentration 
was intact.  There were no panic attacks noted or described.  
No delusions or hallucinations were present.  There was no 
judgment impairment and memory was intact.  No suicidal or 
homicidal thinking was noted.  The diagnoses included PTSD, 
chronic, ongoing, slightly worsened; and major depression 
disorder, chronic, ongoing, slightly worsened.  The GAF was 
68.  The examiner noted that the Veteran tended to isolate 
and withdraw from others, including his own family, when not 
having scheduled activities, but could take care of his own 
basic needs and those of his family.  He did not socialize 
well with others, especially with those he did not know well.  


An October 2009 treatment record noted the Veteran was 
present dressed in his police uniform with good hygiene.  He 
was mildly dysthymic, with mood-congruent affect, and no 
lability was noted.  He was alert and oriented, and his 
memory, attention, and concentration were intact.  Judgement 
and insight were good.  The Veteran denied suicidal or 
homicidal ideation.  The Veteran was described as coping 
well.  His GAF was 63.

A November 2009 treatment record noted the Veteran was 
significantly improved in terms of depressive symptoms and 
coping after mistakenly taking a larger daily dose of 
paroxetine than had been prescribed.  His GAF was 75.

Analysis

The July 2003 VA examination noted minimal psychiatric 
symptoms.  However, beginning with the May 18, 2005, 
treatment record, the evidence demonstrates symptoms that 
warrant the assignment of a 30 percent rating.  Specifically, 
the record shows evidence of occasional decrease in work 
efficiency due to depressed mood, anxiety, panic attacks, and 
chronic sleep impairment.  Thus, a 30 percent rating is 
appropriate from May 18, 2005.  

The Board finds that the evidence does not support a rating 
in excess of 30 percent for PTSD for any time since May 18, 
2005.  The Veteran's PTSD has been manifested by varying 
degrees of occupational and social impairment, as 
demonstrated by the assignment of GAF scores of 55 to 80.  
However, the medical evidence shows that he is overall 
mentally intact with logical, coherent, and relevant thought 
processes.  His memory has consistently been intact and panic 
attacks more than once per week have not been consistently 
shown.  There is no showing of suicidal ideation.

The Veteran's symptoms and GAF scores during treatment and 
the VA examinations met the criteria for a 30 percent rating.  
Although a GAF score of 55 indicates serious symptoms, the 
majority of the GAF scores have been significantly higher, 
and the evidence does not show that Veteran's condition 
approximates a 50 percent rating.  He has been noted to have 
a good relationship with his wife and family, and the record 
indicates that he has worked consistently and seemed to enjoy 
his police work.  There is no indication that his PTSD 
symptoms cause more than intermittent periods of inability to 
perform occupational tasks.

Looking at his symptoms as a whole, the Veteran's symptoms do 
not more nearly approximate the criteria for a 50 percent 
rating.  As shown above, the treatment records do not show 
that the Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411.

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability is manifested by 
impairment in social and occupational functioning.  The 
rating criteria contemplate these impairments; hence, 
referral for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD with major depression prior to May 18, 2005, is 
denied.

A 30 percent evaluation for PTSD with major depression from 
May 18, 2005, is granted. 

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD with major depression since May 18, 2005, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


